

116 S3193 PCS: Federal Initiative to Guarantee Health by Targeting Fentanyl Act
U.S. Senate
2020-01-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 405116th CONGRESS2d SessionS. 3193IN THE SENATE OF THE UNITED STATESJanuary 14, 2020Mr. Portman (for himself, Mr. Manchin, Mrs. Capito, and Mrs. Hyde-Smith) introduced the following bill; which was read the first time January 15, 2020Read the second time and placed on the calendarA BILLTo amend the Controlled Substances Act to list fentanyl-related substances as schedule I controlled
			 substances, and for other purposes.
	
 1.Short titleThis Act may be cited as the Federal Initiative to Guarantee Health by Targeting Fentanyl Act.
		2.Fentanyl-related substances
 (a)In generalSchedule I of section 202(c) of the Controlled Substances Act (21 U.S.C. 812(c)) is amended by adding at the end the following:
				
 (e)(1)Unless specifically exempted or unless listed in another schedule, any material, compound, mixture, or preparation which contains any quantity of fentanyl-related substances, or which contains their salts, isomers, and salts of isomers whenever the existence of such salts, isomers, and salts of isomers is possible within the specific chemical designation.
 (2)In paragraph (1), the term fentanyl-related substances includes any substance that is structurally related to fentanyl by 1 or more of the following modifications:
 (A)By replacement of the phenyl portion of the phenethyl group by any monocycle, whether or not further substituted in or on the monocycle.
 (B)By substitution in or on the phenethyl group with alkyl, alkenyl, alkoxyl, hydroxyl, halo, haloalkyl, amino, or nitro groups.
 (C)By substitution in or on the piperidine ring with alkyl, alkenyl, alkoxyl, ester, ether, hydroxyl, halo, haloalkyl, amino, or nitro groups.
 (D)By replacement of the aniline ring with any aromatic monocycle whether or not further substituted in or on the aromatic monocycle.
 (E)By replacement of the N-propionyl group by another acyl group.. (b)No minimum sentenceSection 401(b)(1)(C) of the Controlled Substances Act (21 U.S.C 841(b)(1)(C)) is amended by adding at the end the following: Any minimum term of imprisonment required to be imposed under this subparagraph shall not apply with respect to a controlled substance described in subsection (e)(1) of schedule I..January 15, 2020Read the second time and placed on the calendar